Citation Nr: 1741027	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI), to include short-term memory loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In July 2014, March 2015, and January 2016, the Board remanded the case for additional development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.

2.  A cognitive disorder, to include short-term memory loss, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI and a cognitive disorder, to include short-term memory loss, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Aside from vague allegations against VA generally, which will be discussed below, neither the Veteran nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran maintains, in essence, that he suffered brain damage during a training incident in service in which a projectile exploded prematurely inside the chamber of a 5-inch gun when he was positioned adjacent to it.  He contends that his left ear drum was also ruptured in the blast, that he suffered an extended infection of the ear, and that the condition ultimately required surgery.  Service treatment records (STRs) are negative for such an injury, or complaints referable to a concussive blast.  Additionally, while such reflect a perforated left eardrum, for which he underwent surgery, the etiology was noted to be unknown.  The Veteran alternatively alleges that his cognitive disorders are related to exposure to chemicals and/or lead paint in service.

As to the first element of service connection, a current disability, the Board finds that, while there is evidence the Veteran suffers from a cognitive disorder, the most probative evidence indicates he does not have a TBI.  Specifically, in October 2011 a VA examiner interviewed the Veteran and opined that, based on the Veteran's reports regarding the undocumented blast and his symptoms thereafter, he would have suffered, at most, a grade I concussion and that said symptoms would have stabilized within 18-24 months.  Additionally, the neurologist noted that the Veteran's symptoms of headaches, short term memory loss, and inability to make decisions quickly were not associated with TBIs.  

Furthermore, in December 2014, following a review of the record as well as an examination and interview of the Veteran, a second VA physician stated that, while the Veteran has cognitive disorders, none are related to a TBI from his military service.  In support thereof, the examiner noted there was no evidence to support the Veteran's alleged in-service injury and that his cognitive disorders were related to his excessive alcohol consumption.  Thus, in the instant case, as further discussed below, the probative evidence of record fails to demonstrate a current diagnosis of TBI at any time during pendency of the claim, and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Watson v. Brown, 4 Vet. App. 309 (1993); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As to whether the Veteran's diagnosed cognitive disorders, to include memory loss, are related to his service, to include alleged exposure to chemicals and/or lead paint therein, the Board finds that the probative evidence of record is against such a finding.  In this regard, the December 2014 VA examiner attributed the Veteran's cognitive disorders to his excessive alcohol consumption, then reported as the consumption of 2-3 fifths of alcohol a week.  In July 2015, the same physician who performed the 2014 examination opined that it was less likely than not that the Veteran's cognitive disorders were related to his exposure to paint fumes or lead during his military service.  In support thereof, the examiner noted that, in his eight years of performing examinations for VA, he had never encountered a Navy veteran with a documented case of lead poisoning.  He further stated there was no medical evidence that the Veteran had experienced acute lead poisoning as he was never in a coma, did not experience convulsions, and did not have anemia, all of which are hallmarks of lead poisoning.  Further, the examiner noted that the Veteran worked in positions after service that necessitated some level of intellectual capacity, indicating his cognitive disorders had not onset at that point.  The physician again noted the Veteran's long history of severe alcohol abuse, which is known to cause cognitive issues over long periods of time.  Thus, the examiner again attributed the Veteran's cognitive disorders to his alcohol consumption, as further supported by the fact that the Veteran did not complain of cognitive issues until 30 years after his separation from service.  In July 2016 and December 2016, the examiner again confirmed that the Veteran's cognitive issues were unrelated to service and instead opined that said could be related to an old infarction in the right frontoparietal lobe or his alcoholism.  

The Veteran has submitted vague statements during the appeal alleging bias and incompetency on the part of VA.  To the extent these statements were issued to challenge the adequacy of his examinations and the opinions associated therewith, the Board finds his arguments to be without merit.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In the instant case, there is no indication that the examiners failed to properly discharge their duties aside from the Veteran's generalized assertions.  Furthermore, to the extent that the Veteran disagrees with the examiners' conclusions as to the nature and etiology of his alleged TBI and cognitive disorders, the Veteran is a lay person with no medical training, to include in the area of neurology.  As such, and as will be further discussed below, he is not competent to offer an opinion as to the presence of a TBI or the nature and etiology of his cognitive disorders.

Consequently, the Board finds that the opinions of the October 2011 and December 2014 VA examiners provided after reviewing the claims file, examining the Veteran, and performing neurological testing are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, there is no medical opinion of record to the contrary.  

To the extent the Veteran believes he suffers from a TBI and that his cognitive disorders are related to his military service, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the presence of a TBI and the etiology of his cognitive disorders is not competent medical evidence.  Thus, the Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of TBI, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  Similarly, the Board finds that the Veteran's cognitive disorder, to include short-term memory loss, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.   


ORDER

Service connection for residuals of a TBI and a cognitive disorder, to include short-term memory loss, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


